 1   BOIES SCHILLER FLEXNER LLP                   WILKIE FARR & GALLAGHER LLP
     Mark C. Mao (CA Bar No. 236165)              Benedict Y. Hur (SBN: 224018)
 2   mmao@bsfllp.com                              bhur@willkie.com
     44 Montgomery Street, 41st Floor             Simona Agnolucci (SBN: 246943)
 3   San Francisco, CA 94104                      sagnolucci@willkie.com
     Telephone: (415) 293 6858                    Eduardo E. Santacana (SBN: 281668)
 4   Facsimile: (415) 999 9695                    esantacana@willkie.com
     Beko Reblitz-Richardson (CA Bar No.          Lori C. Arakaki (SBN: 315119)
 5   238027)                                      larakaki@willkie.com
     brichardson@bsfllp.com                       Argemira Florez (SBN: 331153)
 6   44 Montgomery Street, 41st Floor             aflorez@willkie.com
     San Francisco, CA 94104                      One Front Street, 34th Floor
 7   Tel: (415) 293 6858                          San Francisco, CA 94111
     Fax: (415) 999 9695                          Telephone: (415) 858-7400
 8                                                Facsimile: (415) 858-7599
     SUSMAN GODFREY L.L.P.
 9   William Christopher Carmody (pro hac vice)   Attorneys for Defendant Google LLC
     bcarmody@susmangodfrey.com
10   Shawn J. Rabin (pro hac vice)
     srabin@susmangodfrey.com
11   1301 Avenue of the Americas, 32nd Floor
     New York, NY 10019
12   Telephone: (212) 336-8330

13   MORGAN & MORGAN
     John A. Yanchunis (pro hac vice)
14   jyanchunis@forthepeople.com
     Ryan J. McGee (pro hac vice)
15   rmcgee@forthepeople.com
     201 N. Franklin Street, 7th Floor
16   Tampa, FL 33602
     Telephone: (813) 223-5505
17
     Counsel for Plaintiffs
18
                                UNITED STATES DISTRICT COURT
19                            NORTHERN DISTRICT OF CALIFORNIA
20 ANIBAL RODRIGUEZ, JULIEANNA                    Case No. 3:20-CV-04688-RS
   MUNIZ, ELIZA CAMBAY, SAL
21 CATALDO, EMIR GOENAGA, JULIAN
   SANTIAGO, HAROLD NYANJOM,                      JOINT STIPULATION AND ORDER
22 KELLIE NYANJOM, and SUSAN LYNN                 SETTING A BRIEFING SCHEDULE FOR
   HARVEY, individually and on behalf of all      GOOGLE’S MOTION TO DISMISS AND
23 others similarly situated,
                                                  STRIKE PORTIONS OF THE SECOND
24          Plaintiffs,                           AMENDED COMPLAINT

25                 v.                             Judge:   The Honorable Richard Seeborg
26   GOOGLE LLC,
27          Defendant.

28
                                                                          Case No. 3:20-cv-04688
          JOINT STIPULATION AND [PROPOSED] ORDER RE BRIEFING SCHEDULE FOR GOOGLE’S MOT. TO
                                                     DISMISS AND STRIKE PORTIONS OF THE SAC
 1          Pursuant to Civil Local Rules 6-2 and 7-12, this joint stipulation is entered into between

 2 Plaintiffs and Google LLC (“Google”), collectively referred to as the “Parties.”

 3          WHEREAS, on May 21, 2021, the Court granted in part and denied in part Google’s motion

 4 to dismiss Plaintiffs’ First Amended Complaint and granted Plaintiffs leave to amend (Dkt No. 109).

 5          WHEREAS, on June 11, 2021, Plaintiffs filed their Second Amended Complaint (Dkt. No.

 6 113).

 7          WHEREAS, on June 25, 2021, Google moved to dismiss and strike portions of Plaintiffs’

 8 Second Amended Complaint (the “Motion”) (Dkt. No. 115).

 9          WHEREAS, pursuant to Civil Local Rule 7-3, Plaintiffs’ deadline to file any opposition to
10 the Motion is July 9, 2021, and Google’s deadline to file any reply is July 16, 2021.

11          WHEREAS, the hearing on the Motion has been noticed for August 12, 2021, but it appears

12 that the Court is unavailable on this date.

13          WHEREAS, the Parties have agreed to a briefing schedule for Plaintiffs’ opposition and

14 Google’s reply and a new hearing date.

15          NOW THEREFORE, the Parties stipulate to the following schedule:

16          1. The deadline for Plaintiffs to file any opposition to the Motion shall be July 16, 2021.

17          2. The deadline for Google to file any reply in support of the Motion shall be July 30, 2021.

18          3. The hearing on the Motion shall be on August 19, 2021, at 1:30 p.m.

19

20

21

22 DATED: July 6, 2021                           SUSMAN GODFREY LLP

23
                                                 By:/s/ Amanda Bonn
24                                                  Amanda Bonn
25                                                  Counsel on behalf of Plaintiffs

26

27

28
                                               -1-                         Case No. 3:20-cv-04688
           JOINT STIPULATION AND [PROPOSED] ORDER RE BRIEFING SCHEDULE FOR GOOGLE’S MOT. TO
                                                      DISMISS AND STRIKE PORTIONS OF THE SAC
 1 DATED: July 6, 2021                   WILLKIE FARR & GALLAGHER, LLP

 2

 3                                         By /s/ Eduardo E. Santacana
                                             Eduardo E. Santacana
 4                                           Counsel on behalf of Google
 5

 6

 7

 8

 9
10

11

12

13

14

15

16
17

18

19

20

21

22

23

24

25

26

27

28
                                            -2-                         Case No. 3:20-cv-04688
       JOINT STIPULATION AND [PROPOSED] ORDER RE BRIEFING SCHEDULE FOR GOOGLE’S MOT. TO
                                                  DISMISS AND STRIKE PORTIONS OF THE SAC
 1                              ATTESTATION OF CONCURRENCE

 2         I am the ECF user whose ID and password are being used to file this Joint Stipulation And
 3 [Proposed] Order Setting a Briefing Schedule for Google’s Motion to Dismiss and Strike portions

 4 of the Second Amended Complaint. Pursuant to Civil L.R. 5-1(i)(3), I hereby attest that each of the

 5 signatories identified above has concurred in the filing of this document

 6

 7 Dated: July 6, 2021                           By: /s/ Amanda Bonn
                                                   Amanda Bonn
 8
                                                   Counsel on behalf of Plaintiffs
 9
10

11

12

13

14

15

16
17

18

19

20

21

22

23

24

25

26

27

28
                                              -3-                         Case No. 3:20-cv-04688
         JOINT STIPULATION AND [PROPOSED] ORDER RE BRIEFING SCHEDULE FOR GOOGLE’S MOT. TO
                                                    DISMISS AND STRIKE PORTIONS OF THE SAC
 1                                    ORDER

 2       Pursuant to stipulation of the Parties, the Court hereby ORDERS:

 3       1. The deadline for Plaintiffs to file any opposition to the Motion shall be July 16, 2021.

 4       2. The deadline for Google to file any reply in support of the Motion shall be July 30, 2021.

 5       3. The hearing on the Motion shall be on August 19, 2021, at 1:30 p.m.

 6

 7

 8

 9
10       IT IS SO ORDERED.

           July 6
11 DATED: _______________, 2021                       _______________________________

12                                                    Hon. Richard Seeborg
                                                      Chief United States District Judge
13

14

15

16
17

18

19

20

21

22

23

24

25

26

27

28
                                            -4-                         Case No. 3:20-cv-04688
       JOINT STIPULATION AND [PROPOSED] ORDER RE BRIEFING SCHEDULE FOR GOOGLE’S MOT. TO
                                                  DISMISS AND STRIKE PORTIONS OF THE SAC
